TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00163-CV




Gary W. Gates, Jr., Appellant

v.

Texas Department of Family and Protective Services, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN100925, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellant has filed an unopposed motion to dismiss his appeal.  We grant the
motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant’s Motion
Filed:   May 11, 2006